  Case 17-00390       Doc 89       Filed 04/06/20 Entered 04/06/20 17:14:04       Desc Main
                                    Document     Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:
                                                         Chapter 11
LB STEEL, LLC,                                           Case No. 15-35358

                      Debtor.                            Honorable Janet S. Baer

                                                         Hearing: April 8, 2020

LB Steel, LLC,
                      Plaintiff,
         v.

United States Steel Corporation,                           Adversary No. 16-00353


                      Defendant.
LB Steel, LLC,
                      Plaintiff,
         v.
                                                          Adversary No. 17-00339
Janco Steel, Ltd.,

                      Defendant.
The Official Committee of Unsecured
Creditors of LB Steel, LLC,
                      Plaintiff,
         v.
                                                         Adversary No. 17-00390

Steelcast Limited,

                      Defendant.
  Case 17-00390       Doc 89      Filed 04/06/20 Entered 04/06/20 17:14:04         Desc Main
                                   Document     Page 2 of 12



                DEFENDANTS’ JOINT MEMORANDUM OF LAW
        IN SUPPORT OF THE MOTION TO CONTINUE TRIAL DATE DUE TO
               CONSEQUENCES OF CORONAVIRUS EMERGENCY

       Janco Steel, Ltd. (“Janco”), United States Steel Corporation (“US Steel”), Steelcast

Limited (individually, “Steelcast” and with the other defendants, the “Defendants”), each by and

through its undersigned counsel, submit this Motion to Continue Trial Due to Consequences of

Coronavirus Emergency (“Motion”). The Defendants acknowledge and respect the Court’s

orders requiring adherence to the scheduling orders and only seek this relief due to the extreme

nature of hardship caused by the current National state of emergency. The Defendants submit

this Memorandum of Law in support of their Motion.

                                         BACKGROUND

       This action involves adversary proceedings brought by LB Steel, LLC (“Plaintiff”). In re

LB Steel, LLC, Case No. 15-35358, U.S. Bankruptcy Court for the Northern District of Illinois

Eastern Division (hereinafter “BK Case”), Doc No. 8. On June 20, 2017, the Plaintiff commenced

adversary proceedings individually against the Defendants as follows:

       US Steel, Adversary No. 16-00353. BK Case Doc. No. 295.

       Janco, Adversary No. 17-00339. BK Case Doc. No. 417.

       Steelcast, Adversary No. 17-00390. BK Case Doc. No 425.

       The Trustee seeks to recover alleged preferential transfers (the “Transfers”) made to the

Defendants within ninety (90) days of the bankruptcy petition (the “Preference Period”) of LB

Steel, LLC (the “Debtor”) [D.E. 1].

       Defendant Steelcast currently has a Summary Judgment Motion pending a ruling by the

court. [Steelcast D.E. 43].

       Defendant Janco currently has a Summary Judgment Motion Pending a ruling by the




                                                  2
         Case 17-00390     Doc 89    Filed 04/06/20 Entered 04/06/20 17:14:04                Desc Main
                                      Document     Page 3 of 12



court. [Janco D.E. 55].

             The trials in these cases are currently set to begin May 19-22, 2020 (the “Trial Date”).

See Final Pre Trial Order of January 22, 2020 [Janco D.E. 273].

             On March 24, 2020, counsel for Janco contacted Mr. Zazove the Trustee’s counsel, to

obtain his consent to seeking a continuance of the Trial Date. Mr. Zazove declined to agree to an

extension albeit indicated he would be open to revisiting the matter in the middle of April.

             Robert Nachman, counsel for Steel Warehouse Quad Cities LLC and Steel Warehouse

Company, LLC, defendants in Adv. No. 16-355, supports the relief sought in this Motion and

states that a continuance of these matters appears to be required to permit witnesses to travel

safely to Chicago. Daniel T. Graham, counsel for US Steel, further supports the relief sought in

the Motion. US Steel’s client representative and witnesses are located in the state of Ohio and

also would have to travel to Chicago for the trial.

             COVID-19 PANDEMIC

             In recent weeks the world has become consumed with cases of individuals effected with

the Corona Disease 2019 (COVID-2019) virus. On March 9, 2020, the Governor of Illinois

declared a public health emergency due to the COVID-2019 outbreak. 1 On March 21, 2020, the
                                                                                 0F




Governor of Illinois issued an executive order requiring all individuals currently living in the

State of Illinois to stay at home and ordering all non-essential businesses to cease operations. 2       1F




             Similar to Illinois, the Governor of New York declared a state of emergency on March

7. 3 On March 20, the Governor of New York issued a “New York State on Pause” executive
    2F




order, which required all non-essential workers to work from home. 4 Law firms are not exempt
                                                                            3F




1
  Executive Order 2020-10: https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx
2
  Id.
3
  Coronavirus in N.Y.: Cuomo Declares State of Emergency. New York Times March 8, 2020.
4
  Governor Andrew M. Cuomo issued a 10-point NYS on Pause program:


                                                      3
  Case 17-00390              Doc 89   Filed 04/06/20 Entered 04/06/20 17:14:04               Desc Main
                                       Document     Page 4 of 12



from the order 5 and the state has taken the unprecedented steps of suspending the statute of
                4F




limitations in legal matters. 6 The current state-wide shut down in New York is currently through
                                5F




April 17, 2020, but is subject to extension pending the continued spread of COVID-19. 7          6F




        The President of the United States declared a national emergency on March 13, 2020 and

issued a nationwide coronavirus guidance. 8 On March 16, 2020, the President of the United
                                                7F




States issued “The President’s Coronavirus Guidelines for America.” 9 To slow the spread of
                                                                               8F




COVID-19, the Guidelines state that people should avoid social gatherings of more than 10

people and avoid discretionary travel. On March 29, 2020, the President extended his social

distancing and travel guidelines until April 30, 2020, while indicating that the restrictions may

remain in place through June 1. The CDC and other public health entities, including the Illinois

Department of Health agree that social distancing is a means of limiting further community

spread of COVID-19. 10  9F




        Recognizing the severity of the COVID-19 pandemic, on March 23, 2020, Chief Judge

A. Benjamin Goldgar of the U.S. District Court for the Northern District of Illinois entered a

General Administrative Order “[b]ecause a state of emergency has been declared in response to

the spread of COVID-19, and because the Centers for Disease Control and Prevention have urged




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executive-order
5
  New York Law Firms Left Out of ‘Essential’ Biz Orders Amid Pandemic:
https://www.law360.com/bankruptcy/articles/1256101/law-firms-left-out-of-essential-biz-orders-amid-
pandemic?nl_pk=68df7210-5306-444a-897a-
ee24d9d7443d&utm_source=newsletter&utm_medium=email&utm_campaign=bankruptc
6
  See http://www.nycourts.gov/limited-filings.shtml
7
  See https://www.governor.ny.gov/news/no-2026-continuing-temporary-suspension-and-modification-laws-
relating-disaster-emergency
8
  Pres. Proc. No 9994, 85 F.R. 15337.
9
  Whitehouse Coronavirus Guidance: https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
10
   CDC COVID-19 Updates: https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fsummary.html.


                                                     4
     Case 17-00390           Doc 89   Filed 04/06/20 Entered 04/06/20 17:14:04                       Desc Main
                                       Document     Page 5 of 12


                                                                                      11
reduced contact among people to slow the spread of the disease...”              10F        Amended General Order

No. 20-30. Considering the seriousness of the COVID-19 outbreak, Chief Judge Goldgar ordered

all motions to be heard telephonically and stated that “[c]urrently scheduled trials and evidentiary

hearings may be continued to new dates. If so, new dates will be set at the judge’s discretion. Id.

at ¶¶ 4 & 7.

         Additional circumstances related to Janco

         On March 23, 2020, the United States and Canada issued a joint travel ban, essentially

closing all cross-border travel with some limited exceptions. 12 Janco is located in Ontario,
                                                                          11F




Canada, which is experiencing severe restrictions due to the COVID-19 pandemic. On March

17, 2020, the province of Ontario declared a state of emergency ordering all non-essential

businesses to close. 1312F




         Janco’s principal witness during trial, Ms. Terrie DeMelo is a resident of Ontario, Canada.

See Declaration of Terrie DeMelo attached as Exhibit A. (hereinafter “DeMelo Decl.”) ¶ 1. Ms.

DeMelo is currently subject to an Ontario government order to cease all non-essential business

operations and limit travel. Id. ¶ 7. Due to the recent COVID-19 pandemic, Ms. DeMelo will

need to take a commercial airline flight to be able to attend the trial and is currently unable to

travel from Canada to the United States. Id. ¶ 9. When combined with the State of Illinois’ Stay

at Home Order, client representatives, their counsel and witnesses for each of the adversary cases

will have great difficulty preparing for trial and traveling to attend trial.


11
   Amended General Order No. 20-30, Court Proceedings During COVID-19 Public Emergency:
https://www.ilnb.uscourts.gov/sites/default/files/general-ordes/Gen-Ord-20-03-Amended.pdf
12
   The DHS order is a 30 day limited order subject to review and extension depending on the circumstances on April
23, 2020. https://www.federalregister.gov/documents/2020/03/24/2020-06217/notification-of-temporary-travel-
restrictions-applicable-to-land-ports-of-entry-and-ferries-service; https://www.dhs.gov/news/2020/03/23/fact-sheet-
dhs-measures-border-limit-further-spread-coronavirus.
13
   Ontario Enacts Declaration of Emergency to Protect the Public: https://news.ontario.ca/opo/en/2020/03/ontario-
enacts-declaration-of-emergency-to-protect-the-public.html


                                                        5
  Case 17-00390        Doc 89     Filed 04/06/20 Entered 04/06/20 17:14:04              Desc Main
                                   Document     Page 6 of 12



       Additional circumstances related to Steelcast Limited

       As alleged in the adversary complaint, Steelcast Limited is a corporation solely organized

and located in the country of India. All of the witnesses of Steelcast Limited must travel from

India to the United States for this trial. There are not only severe restrictions on the entry into

the United States of foreign visitors, but there are also restrictions imposed in India on the travel

of its own citizens to foreign countries. Presently, in India all international flights, departing or

arriving, have been canceled until further notice from the Indian government.

                                     RELIEF REQUESTED

       The Defendants seek entry of an Order adjourning the trial date for a period of up to sixty

(60) days, pursuant to section 105 Bankruptcy Code, or until such time as this national emergency

has been lifted. The Defendants recognize that all parties are suffering at these very uncertain

and stressful times and believe this continuance will be for the benefit of all Parties and is brought

in good faith.

                                           ARGUMENT

A.     Legal Standard

       The bases for the relief requested herein are sections 105 title 11 of the United States

Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 1017 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

       Trial courts have the broad discretion to grant a continuance. United States v. Hanhardt,

156 F. Supp. 2d 988, 994 (N.D. Ill 2001). Once a trial date is set there must be compelling reasons

for granting a continuance. United States v. Bush, 820 F. 2d 858, 860 (7th Cir 1987). In

determining whether to grant a continuance courts consider several factors, including: “(1) the

amount of time available for preparation, (2) the likelihood of prejudice from denial, (3) the




                                                  6
  Case 17-00390       Doc 89     Filed 04/06/20 Entered 04/06/20 17:14:04            Desc Main
                                  Document     Page 7 of 12



defendant's role in shortening the effective preparation time, (4) the degree of complexity of the

case, (5) the availability of discovery from the prosecution, (6) the likelihood the continuance

would satisfy the movant's needs, and (7) the inconvenience to the court.” United States v. Avery,

208 F.3d 597, 602 (7th Cir Ct. App. 2000).

       In the present case, the Defendants believe there are significant compelling reasons to

grant the motion to continue the trial as described below. The Defendants will also be prejudiced

if the motion is denied.

B.     Continuance and Suspension Are Authorized by Section 105 of the
       Bankruptcy Code

       The relief requested is authorized pursuant to section 105 of the Bankruptcy Code. Section

105(a) provides, in relevant part, that, “[t]he court may issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §105(a). This

provision codifies the inherent equitable powers of the bankruptcy court. As one court articulated,

section 105 is “an omnibus provision phrased in such general terms as to be the basis for a broad

exercise of power in the administration of a bankruptcy case. The basic purpose of § 105 is to

assure the bankruptcy courts power to take whatever action is appropriate or necessary in aid of

the exercise of its jurisdiction.” Davis v. Davis (In re Davis), 170 F.3d 475, 492 (5th Cir. 1999)

(citing 2 L. King, Collier On Bankruptcy § 105.01, at 105–3 (1996)).

       Due to the rapidly changing and unknown timeframe for the COVID-19 pandemic, the

Defendants believe continuing the trial until the after the “stay at home” and travel restrictions

related to COVID-19 emergency have been lifted is in the best interest of all Parties.

C.     Defendant Janco Steel, Ltd.’s Witness is Unable to Attend Trial due to
       COVID-19 Travel Ban

       Defendant Janco Steel, Ltd.’s witness is a resident of Ontario, Canada. DeMelo Decl. ¶ 5.




                                                 7
     Case 17-00390            Doc 89   Filed 04/06/20 Entered 04/06/20 17:14:04                      Desc Main
                                        Document     Page 8 of 12



Canada and the United States currently have a mutual agreement to ban cross border travel

between the countries. DHS Order Note 4 Supra. The travel ban is a minimum of a 30-day ban

that will be reviewed and likely extended. Id. 14 The National social distancing and ban on non-
                                                      13F




essential travel guidelines have likewise been extended through April 30th.

         Furthermore, both Illinois and Ontario are under Stay at Home Orders that are not

expected to be lifted for several weeks at the earliest, which will put both parties under extremely

difficult time constraints if the trial is held as scheduled. The Defendants request the Court to

grant this Motion to extend all deadlines in this case for a minimum of sixty (60) days pending

the resolution of the current state of emergency.

D.       Defendant Janco Steel, Ltd’s Lead Counsel is Currently Under a
         Mandatory Shelter-in-Place for the State of New York

         Lead counsel for Defendant Janco Steel, Ltd., Mr. Roland Jones’ office is located in New

York and is currently under a mandatory shelter-in-place order in the state limiting all non-

essential services. 15 Legal practices in New York not related specifically to an essential service
                        14F




are not exempt. 16 Due to the rapidly changing situation in New York and around the world, it is
                  15F




unknown when the stay home requirement will be lifted. New York courts are closed for all but

essential functions, and the Governor has tolled the statute of limitations for both criminal and

civil matters until April 19, 2020. Even if the best-case scenarios for lifting COVID-19

restrictions happen, Defendant Janco Steel, Ltd. and its lead counsel will not be able to adequately



14
   See covidactnow.org that projects the time frames for extended social distancing. The site shows that Illinois will
need 3 months of social distancing at the current and hospitals may still become overwhelmed on April 19, 2020.
https://covidactnow.org/state/IL.
15
   Governor Andrew M. Cuomo issued a 10-point NYS on Pause program:
https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executive-order
16
   Law Firms Left Out of ‘Essential’ Biz Orders Amid Pandemic:
https://www.law360.com/bankruptcy/articles/1256101/law-firms-left-out-of-essential-biz-orders-amid-
pandemic?nl_pk=68df7210-5306-444a-897a-
ee24d9d7443d&utm_source=newsletter&utm_medium=email&utm_campaign=bankruptc


                                                            8
  Case 17-00390        Doc 89      Filed 04/06/20 Entered 04/06/20 17:14:04           Desc Main
                                    Document     Page 9 of 12



prepare for trial as it is currently scheduled.

E.       Pending Rulings in Summary Judgment Motions Support Granting This Motion

         Janco Steel, Ltd. and Steelcase currently have summary judgment motions pending before

this Court. Adjourning the trial date will provide the Court with additional time to consider its

ruling on these pending motions. In addition, an adjournment of the trial date will help the parties

avoid costs related to trial preparation until such time as this Court rules on the summary

judgment motions.

                                          CONCLUSION

         WHEREFORE, for the reasons stated above, the Defendants respectfully request that this

Court enter an order adjourning the trial date for a period of up to sixty (60) days or until such

time as this National emergency has been resolved.

     Dated: April 6, 2020.

                                                              JAYARAM LAW GROUP, LTD.
                                                              By: /s/ Vivek Jayaram
                                                              125 South Clark St.
                                                              Suite 1175
                                                              Chicago, IL 60603
                                                              (312) - 212-8676
                                                              Email: vivek@jayaramlaw.com
                                                              Counsel for the Defendant Janco
                                                              Steel, Ltd.


                                                              JONES & ASSOCIATES
                                                              By: /s/ Roland Gary Jones
                                                              Roland Gary Jones, Esq.
                                                              New York Bar No. RGJ-6902
                                                              1325 Avenue of the Americas
                                                              28th Floor
                                                              New York, NY 10019
                                                              Tel. (347) 862-9254
                                                              Fax (212) 202-4416
                                                              Email: rgj@rolandjones.com
                                                              Admitted pro hac vice


                                                  9
Case 17-00390   Doc 89   Filed 04/06/20 Entered 04/06/20 17:14:04    Desc Main
                         Document      Page 10 of 12



                                               Counsel for the Defendant Janco
                                               Steel, Ltd.
                                               LEAD ATTORNEY

                                               EMALFARB, SWAN, & BAIN
                                               By: /s/ Peter Swan
                                               Peter Swan, Esq.
                                               440 Central Ave.
                                               Highland Park, IL 60035
                                               Tel. (847) 432-6900
                                               Fax (847) 432-8950
                                               peter@esb-law.com
                                               Counsel for Defendant Steelcast
                                               Limited

                                               CLARK HILL, PC
                                               By: /s/ Daniel T. Graham
                                               Daniel T. Graham, Esq
                                               130 E. Randolph St.
                                               Suite 3900
                                               Chicago, IL 60601
                                               Tel. (312) 985-5945
                                               Fax (312) 985-5954
                                               dgraham@clarkhill.com
                                               Counsel for Defendant US Steel
                                               Corporation




                                     10
  Case 17-00390      Doc 89     Filed 04/06/20 Entered 04/06/20 17:14:04           Desc Main
                                Document      Page 11 of 12




                               CERTIFICATE OF SERVICE
       I, hereby certify that on April 6, 2020 a true and correct copy of the foregoing Notice of
Memorandum in support of Defendants’ Motion to Continue Trial Due to Consequences of
Coronavirus Emergency was served on the parties appearing on the service list below via the
Court’s CM/ECF system and served on all registered users entitled to service through the Court’s
CM/ECF system.


       Dated: April 6, 2020


                                                           JAYARAM LAW GROUP, LTD.
                                                           By: /s/ Vivek Jayaram
                                                           125 South Clark St.
                                                           17th Floor
                                                           Chicago, IL 60603
                                                           (312) - 212-8676
                                                           Email: vivek@jayaramlaw.com



Service List:

Daniel A. Zazove
PERKINS COIE LLP
131 S. Dearborn Street, Suite 1700
Chicago, Illinois 60603-5559
Tel: (312) 324-8506
Fax: (312) 324-9506
Email: dzazove@perkinscoie.com
Counsel for Debtor

Rosanne Ciambrone
Duane Morris LLP
190 South LaSalle Street Suite 3700 Chicago, IL 60603
312 499-6700
Fax : 312 499-6701
Email: rciambrone@duanemorris.com
Counsel for The Official Committee of Unsecured
Creditors of LB Steel, LLC

Richard P. Darke
Duane Morris LLP
190 S. LaSalle St.
Suite 3700


                                               11
 Case 17-00390      Doc 89    Filed 04/06/20 Entered 04/06/20 17:14:04   Desc Main
                              Document      Page 12 of 12



Chicago, IL 60603
312-499-6700
Email: rpdarke@duanemorris.com
Counsel for The Official Committee of Unsecured
Creditors of LB Steel, LLC

Matthew A Olins
Gould & Ratner
222 North LaSalle Street
Suite 800
Chicago, IL 60601
(312) 899-1661
Email: molins@gouldratner.com
Counsel for The Official Committee of Unsecured
Creditors of LB Steel, LLC
LEAD ATTORNEY




                                            12
